Citation Nr: 0526336	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for residuals of 
shrapnel wounds.  

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 
INTRODUCTION

The veteran had active service from February 1966 to July 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.     

The Board notes that, in his July 2004 VA Form 9, the veteran 
expressed interest in appealing the RO's denial of his 
service connection claim for hypertension.  At that time, 
however, the RO had not issued a Statement of the Case on 
that particular issue.  The RO did not do so until October 
2004, and the record contains no substantive appeal in 
response.  Moreover, the issue of service connection for 
hypertension had not been certified for appeal in the VA Form 
8, as the service connection claims for PTSD and wound 
residuals had been.  The Veteran's Law Judge, in the 
veteran's July 2005 Board hearing, inquired with the veteran 
as to which issues were on appeal at that time.  The veteran 
agreed with the judge that the only two issues on appeal were 
the service connection claims for PTSD and wound residuals.     


FINDINGS OF FACT

1.	There is no competent evidence of record indicating that 
the veteran incurred shrapnel wounds while in service, or 
currently has residuals from such wounds.      

2.	The competent evidence of record indicates that the 
veteran does not have PTSD.  






CONCLUSIONS OF LAW

1.	Residuals of shrapnel wounds were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and for 
residuals of shrapnel wounds.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate purposes.  The Board 
will then address the merits of these issues, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of rating 
decisions issued in August and December 2003, a Statement of 
the Case issued in July 2004, a Supplemental Statement of the 
Case issued in October 2004, and a letter from the RO issued 
in February 2003.    

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to prevail.  In the 
Statement of the Case and Supplemental Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
his claims, informed him of the reasons for the denials, and 
provided him with additional opportunity to present evidence 
and argument.  In addition, the RO advised the veteran in its 
February 2003 letter of the respective duties of the VA and 
of the veteran in obtaining that evidence.  This letter 
stated that the veteran should "[s]end us any medical 
reports you have."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And this letter was 
provided to the veteran before the RO denied his claims in 
August and December 2003.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits).  
Therefore, the Board finds that the rating decisions, the 
Statement of the Case, the Supplemental Statement of the 
Case, and the notification letter provided by the RO, 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
veteran was afforded VA compensation examination, which 
appears adequate for rating purposes.  And the RO obtained VA 
medical records, service medical records, and service 
personnel records relevant to this appeal.  

The Board notes the RO's concession that other relevant 
records pertaining to the veteran's active service could not 
be found.  As such, the Board will consider in its decision 
making the case O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)(where records are apparently lost while in the 
possession of the government, a heightened obligation applies 
to consider carefully the benefit-of-the-doubt rule).    

As the Board finds that the RO has attempted to obtain all 
information and evidence relevant to this appeal, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection 

The veteran claims he is entitled to service connection for 
PTSD and for residuals of shrapnel wounds.  For the reasons 
set forth below, the Board disagrees and finds the RO's 
denial of the veteran's claims the proper course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Residuals of Shrapnel Wounds

The veteran claims that while serving in Vietnam, he incurred 
shrapnel wounds from artillery attacks mistakenly delivered 
by friendly fire.  He claims that he now has residuals of 
these injuries.  Specifically, he claims that metal particles 
exude when he "squeezes pimples" on his back.      

In a July 2003 compensation examination, the examiner found 
recurrent acneiform lesions and extensive postinflammatory 
hyperpigmentation as a result of folliculitis.  The veteran 
told the examiner that these skin disorders began in the 
1960s during his service in Vietnam.  The veteran also stated 
that metal had at one time extruded from these lesions, but 
had not done so for four years.  The examiner found no 
current evidence of shrapnel extruding from the veteran's 
lesions, and found no "obvious scarring related to this[.]"  
In a January 2004 clinical note, moreover, an examiner stated 
that the veteran had used medication with excellent 
improvement, and had noted no new lesions or any other skin 
problems.    
  
As the first element of Pond requires here that the veteran 
have current residuals of his claimed in-service injuries, 
the Board finds the first element of Pond unsatisfied in this 
matter.  Pond, 12 Vet. App. at 346.  No medical evidence of 
record supports the veteran's claim that pieces of metal are, 
or were, lodged in his skin as a result of shrapnel wounds 
incurred in Vietnam.  Given that at least one of the Pond 
elements is unsatisfied here, the veteran's claim must 
necessarily fail.  38 C.F.R. § 3.303(a); Pond, 12 Vet. App. 
at 346.          

The Board will nevertheless address the second and third 
elements of Pond as well.  As to the second element: while 
there is no supporting evidence of record that the veteran 
incurred shrapnel wounds in service, the Board will carefully 
apply the benefit-of-the-doubt rule in all aspects of the 
veteran's claim.  As already noted, most of the veteran's 
service medical records are missing, and these records may 
have substantiated the veteran's claims.  O'Hare, 1 Vet. App. 
at 367.  

The Board does have the following evidence before it, 
however.  The veteran's DD Form 214 does not indicate that 
the veteran received a Purple Heart Medal, or a Combat 
Infantryman's Medal.  The veteran separated from service in 
July 1970, but did not complain to VA of residuals of 
shrapnel wounds until January 2003, over 32 years following 
service.  Despite the RO's requests, the veteran has not 
provided medical evidence of residuals dated prior to his 
February 2003 VA examination, which generated the earliest 
medical evidence in the record of his complaints.  And the 
veteran has not offered lay testimony supporting his claims 
to wounds from artillery attacks.  So, even under the relaxed 
standard mandated by O'Hare, the preponderance of the 
evidence leans against his claim to in-service wounds.  Pond, 
12 Vet. App. at 346.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

The veteran claims that his service in Vietnam caused his 
PTSD.  As stressors, he cites combat experiences during which 
he witnessed the deaths of fellow US servicemembers, and of a 
Vietnamese child.  Specifically, he claims that he witnessed 
the death of his sergeant, whom he tried to save; he 
witnessed the deaths of soldiers who died as a result of 
friendly fire; and he witnessed the death of a child whose 
body was detonated by explosives.  

The veteran underwent three comprehensive PTSD examinations.  

Soon after his claim in January 2003, the veteran underwent 
his first PTSD examination in February 2003.  The examiner, a 
clinical nurse specialist, noted in her report the claimed 
stressors offered by the veteran, and the challenges he has 
encountered since discharge from service.  In her conclusion, 
she diagnosed the veteran with PTSD, but only on a 
provisional basis pending additional assessment.  In short, 
the nurse suspected that the veteran's alcohol abuse may 
impact a definitive PTSD diagnosis.     

A July 2003 compensation examination addressed the veteran's 
PTSD claim as well.  The examiner, a psychologist, stated 
that he reviewed the veteran's claims file.  He found that 
"objective psychological measures do not support the 
diagnosis of PTSD."  This examiner noted that the veteran 
may have other mental disorders - such as alcohol dependence 
- but he did not meet the criteria for PTSD.  

As the July 2003 examiner was under the misimpression that 
the veteran had not served in Vietnam, the RO ordered an 
additional VA compensation examination.  This third PTSD 
examination, conducted in April 2004, found that, though the 
veteran manifested PTSD symptoms, he did not have PTSD.  
Specifically, the examiner stated that, collectively, the 
test results, interview data, medical chart information, and 
claims file comprised evidence that fell short of the 
criteria necessary to render a PTSD diagnosis.  This examiner 
stated that the veteran's symptoms could be a result of the 
veteran's traumatic childhood experiences.  Or, he stated, 
the symptoms could be a result of the veteran's depressive 
symptomatology, which did not appear to be secondary to PTSD.  
The examiner found that the veteran's depressive symptoms 
appeared to be related to then-current difficulties the 
veteran experienced in his living situation.  This examiner 
also noted the veteran's alienation from others and his 
alcohol dependence as contributing to his difficulties.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen, 10 Vet. App. 128.  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
A claimed non-combat stressor must be verified.  Further, the 
veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  Cohen, 10 Vet. App. at 146-47; 
see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The sine qua non of a service connection finding is the 
existence of a current disorder.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Absent evidence of a current disorder, a 
service connection claim must necessarily fail.  The veteran 
has claimed exposure to combat situations in Vietnam.  But 
his claim is not supported by evidence that, today, he has 
PTSD as a result of these experiences.  The Board therefore 
finds that the preponderance of the evidence leans against 
his service connection claim.  

The Board notes that it closely considered the February 2003 
PTSD examination report which indicated that, but for the 
veteran's alcohol abuse, a PTSD diagnosis may be appropriate.  
For two reasons, however, the Board deeply discounts the 
nurse specialist's provisional finding.  First, the examiner 
stated that her diagnosis could not be a final one until the 
impact of the veteran's alcohol abuse were further 
investigated.  And second, two other VA examiners - who 
rendered opinions pursuant to VA compensation and pension 
examinations - found that the veteran's symptomatology lacked 
the criteria necessary for a PTSD finding.  Each examiner 
noted, moreover, the veteran's abuse of alcohol   

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for residuals of shrapnel 
wounds is denied.  

Entitlement to service connection for PTSD is denied.



	                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


